Per Curiam.
There is nothing uncertain in the award. It is expressed in mercantile and intelligible terms. Everybody knows what good and safe bills, drawn on England or Holland, mean : namely, such as would be honored and paid, in either of those states, by the drawee, on using proper diligence and legal means. As to the objection that the award is made for sterling money, there might be something iri it, if this were a judgment; but as against an award, there is nothing in it. The judgments of this court must, to [85] be sure, be entered in the current money of the state. Let the rule be discharged and the award confirmed.
Note. — Vide 1 Bac. Abr. 227; Kyd on Awards 228. See also the ease of Purdy v. Delavan, 1 Cain. 304; Schuyler v. Van De Veer, 2 Cain. 235.
Cited in Inlay v. Wickoff, 1 South. 139.